Title: Tuesday Novr. 11th.
From: Adams, John
To: 


       Rain. Deacon Webb here at Tea, and put this strange Question to me, what do you think of the Lieutenant Governor, sir?
       I told him, what I once thought of him, and that I now hoped I was mistaken in my Judgment. I told him I once thought, that his Death in a natural Way would have been a Smile of Providence upon the Public, and would have been the most joyful News to me that I could have heard.
       The Deacon thought him a devout, pious Man, a Professer of Religion, a good Man, a Christian, &c, and a capable Man, and the best Judge of Probate that ever we had, this 40 year, and that he had been envyed. This Observation of his being envyed I have heard made by Nat Thayer before now.—He was capable, and greatly promoted and therefore envyed, at the same Time a craving Man.—
       I presume, it will not be deny’d, that this Province is at present, in a State of Peace, order and Tranquility: that the People are as quiet and submissive to Government, as any People under the sun—as little inclined to Tumults, Riots, Seditions, as they were ever known to be, since the first foundation of the Government.
       The Repeal of the Stamp Act, has hushed into silence almost every popular Clamour, and composed every Wave of Popular Disorder into a smooth and peaceful Calm.
       As the Indemnification, recommended by his Majesty, seems at present the reigning Topic of Conversation, a few Thoughts upon that Subject may not be improper.
       After the Repeal of the Stamp Act, every Newspaper and Pamphlet, every public And private Letter, which arrived in America from England seemed to breathe a Spirit of Benevolence, Tenderness and Generosity. The Utmost Delicacy was observed in all the State Papers, in the Choice of Expressions, that no unkind Impression might be left upon the Minds of the People in America. The Letters from the Ministry to the Governor, recommended the mildest, softest, most lenient and conciliating Measures, and even the Resolve of the House of Commons and the Recommendation from his Majesty, concerning an Indemnification to the Sufferers, was conceived in the most alluring Language. Oblivion of every disagreable Circumstance, which had happened, through the Warmth of the People in the late unhappy Times, was recommended—in the strongest Terms.
       
       What Kind of Behaviour might have been expected from a Governor, in Consequence of such Advices from Home?
       At such a Time, when the House of Representatives, newly chosen by the People, and an House which thought like the People, had proceeded with as much calm, composed Deliberation as was ever known, to the Choice of a Speaker, would it be expected that the Governor should Negative that Speaker? Especially as that Gentleman had been a long Time in great Esteem in the Province, had but just before been unanimously chosen upon the Congress at N. York and had executed that Trust, to the universal Acceptance of the Province
       At such a Time, when the two Houses had proceeded, with equal Solemnity, to the Choice of Councillors, and had compleated the Election, could it be believed that a Governor should by his mighty Negative, slaughter six of the List at a blow, six of the most steady, capable, and Active Friends of the People in the whole Board?
       After all this which was born without a Murmur, does it not exceed all Credibility, that this same Governor should meet the two Houses, and open the Session with a Speech—a Speech!—a Speech! I want Words to express my Sentiments of this Speech!
      